Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Detailed Action

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 21-40 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2, 4,5, 9-13 and 16 of U.S. Patent No. US. Pat. No. 10,977,846. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.

     With respect to claim 21 of the application.  This claim reads on  claim 1 of the patent being broader than the patent. 
    Both claims refer to a method comprising determine an altitude of a camera of an aerial vehicle. This is recited in the first limitation of both claims.  The second limitation of claim 1 of the application recited determining a FOV of the camera.  Claim 1 of the patent recites: “… determining….. a filed of view and an altitude of the camera….”

The third limitation of claim 21 of the application recites generation of a footprint of the camera based on the altitude and the FOV.  The patent refers to generating a length and width of a footprint of the camera based on  the field of view and altitude of the camera. This is recited in the first limitation of claim 1 of the patent. 

     The fourth limitation of claim 21 of the application recites determining a first map based on the footprint.  The second limitation of the patent determines a localized map based on  information associated with the camera.  This information is understood to be the  footprint and/or altitude information of the camera and therefore anticipates the limitation of the application.

      The last limitation refers to overlaying the first map on the second map.  The last limitation of the patent recites overlaying the localized map (first map) on a vector map (second map). Hence the application is recites the same in scope as the patent. 


     With respect to claim 22 of the application,  the limitation recites a length of the footprint based on the FOV and altitude. This limitation is recited in claim 1, lines 3 -6 of the patent with regard to the horizontal component.  The generation of the width of the footprint based on the altitude and vertical component of the FOV as recited by lines 6-9 of the patent.

     With regard to claim 23, the vertical and horizontal components are recited  as well by claim 1, lines 3-9 of the patent. 

     With respect to claim 24,  regarding the localized map and the vector map. This limitation is recited as the last limitation of claim 1 of the patent. 
With respect to claim 25 of the application, this claim reads on claim 2 of the patent and is anticipated by the patent.

     With respect to claim 26 of the application, this limitation reads on the first and third limitations of claim 3 of the patent. Therefore, the  limitation  of the application was previously claimed in the patent and is anticipated by the patent. 

     With respect to claim 27 of the application, this limitation reads on claim 4 of the patent. Therefore, the limitation  of the application was previously claimed in the patent and is anticipated by the patent. 

     With respect to claim 28 of the application,  this limitation reads on claim 5 of the patent. 
Therefore, the limitation  of the application was previously claimed in the patent and is anticipated by the patent.

    With respect to claim 29 of the application, this limitation reads on  claim 6 of the patent.
Therefore, the limitation  of the application was previously claimed in the patent and is anticipated by the patent. 

     With respect to claim 30 of the application, this limitation reads on claim 7 of the patent.
Therefore, the limitation of the application was previously claimed in the patent and is anticipated by the patent.

     With respect to claim 31 of the application, this limitation reads on claim 8 of the patent.
Therefore, the limitation of the application was previously claimed in the patent and is anticipated.

     With regard to claim 32 of the application, this claim is directed to an aerial vehicle. Claim 9 of the patent recites an aerial vehicle operating within a system.  The first limitation of the application refers to  a camera, processor and memory wherein the memory contains instructions causing the processor to performed claimed functions.  Claim 9 of the patent, at lines 2-4 refers to a camera, processor and memory  for causing the processor to perform the functions as claimed. 
The processor performs the step or function of determining information associated with the camera.  This claimed limitation is recited in line 5 of claim 9 of the patent.  In the application, the processor performs the second function of generating a footprint of the camera. This limitation is also recited in lines 5-9 of the claim. The application refers to “generate” while the patent “determines” footprint. The patent additionally recites that the footprint is based on horizontal  FOV and an altitude  and the vertical FOV and altitude. Therefore,  the application claim is broader than the patent and is therefore anticipated by the patent.  In the application,  the processor  determines a localized map based on the footprint. The patent recites the processor determines a localized map based on  information associated with the camera. This information is understood to be the  footprint and/or altitude information of the camera and therefore anticipates the limitation of the application.  The last limitation recites overlay of the localized map on a vector map. This limitation is recited, among other things, in the last limitation of claim 9 of the patent. 
    With respect to claim 33, the information including the altitude and FOV is recited in claim 9, lines 5-11 with regard to the horizontal and vertical components. 

     With respect to claim 34, the claimed features here are recited in claim 9, lines 5-11 regarding the vertical and horizontal components for the FOV and altitude of the camera. 

     With respect to claim 35 of the application, the limitations here read on and recited by the  first and third limitation of claim 11 of the patent.  Therefore, the limitation  of the application was previously claimed in the patent and is anticipated by the patent. 

     With respect to claim 36 of the application, the limitation reads on claim 10 of the patent. 
     With respect to claim 37 of the application, the limitation reads on claim 12 of the patent. 


    With respect to clam 38 of the application,  this limitation reads on claim 14 of the patent. 

     With respect to claim 39 of the application which recites a non-transitory computer readable medium for storing instructions, claim 16 of the patent also teaches a non-transitory computer readable medium for storing instructions. The instructions are processed by a processor to  generate a footprint of an aerial camera based on altitude information and FOV. The scope of this limitation is contemplated  as recited  in claim 16, lines 1-4 of the patent.
The second limitation of the application which determines a localized map based on the footprint, this is recited in  the second processing step of the patent. In the patent, “information associated with the camera” is understood to be the footprint (in the application) as set forth in the previous steps recited in both the application and patent. 

     The last limitation of the claim is directed to the overlay of the localized map  on a vector map. The scope of this limitation is set forth in claim 16, lines 14-17 of the patent.  

     With respect to claim 40 of the application, the claimed features are recited in the patent at claim 16, lines 3-9. Specifically,  the footprint is based on a horizontal component of the FOV and altitude  as well as a vertical component of the FOV and altitude, see claim 16, lines 7-11 of the patent. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664